
	

113 HR 5853 IH: Seniors Have Eyes, Ears, and Teeth Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5853
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To expand Medicare coverage to eyeglasses, hearing aids, and dental care.
	
	
		1.Short title
			This Act may be cited as the Seniors Have Eyes, Ears, and Teeth Act.2.Expansion of Medicare coverageSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)) is amended—(1)in paragraph (7) by striking , eyeglasses through hearing aids or examinations therefor,; and(2)in paragraph (12) by striking where such expenses are for services in connection with the care, treatment, filling, removal, or
			 replacement of teeth or structures directly supporting teeth, except that.
